DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2021 has been entered [hereinafter Response], where:
Claims 1, 2, 4, 5, 7-9, 11-13, and 15-21 have been amended.
Claims 6 and 14 have been cancelled.
Claims 1-5, 7-13, and 15-21 are pending.
Claims 1-5, 7-13, and 15-21  are rejected.
Claim Objections
3.	Claim 12 is objected to because of the following informalities:  
Claim 12, line 15, recites “learned patters,” which should read --learned patterns--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-3, 7-11, 12, 13, 15, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent 8708884 to Smyth [hereinafter Smyth] in view of U.S. Patent 9104867 to Thioux et al. [hereinafter Thioux] and U.S. Published Patent Application 20120036004 to Pradeep et al. [hereinafter Pradeep] and further in view of Jiang et al., “A Depth Perception and Visual Comfort Guided Computational Model for Stereoscopic 3D Visual Saliency,” Signal Processing: Image Comm’n (2015) [hereinafter Jiang].
Regarding claim 1, Smyth teaches [a] method for classification of content for use in head mounted displays (HMDs), comprising:
accessing a model that identifies a plurality of learned patterns associated with baseline virtual reality (VR) content that is likely to cause discomfort (Smyth 14:36-37, teaches a sickness inference machine 1120 (e.g., a neural network (NN) inference machine) (accessing a model with corresponding baseline virtual reality (VR) content); Smyth 16:16-24, teaches production rules are refined using a fuzzy logic trainer based on a neural network (that is, identifies a plurality of learned patterns) . . . .), the baseline VR content including a first plurality of images (Smyth Figs. 3A & 3B teaches “baseline VR content:” 

    PNG
    media_image1.png
    489
    874
    media_image1.png
    Greyscale

Smyth 5:11-13 teaches display device 100 includes a scene field 102 that is used for displaying images acquired by a video camera, e.g., camera 14 of FIG.1);
executing an application . . . to generate VR content including a second plurality of images (Smyth 7:28-31, teaches [t]he scene image driver 178 receives information from the application 176 (that is, executing an application) and/or the I/O device(s) 169 that corresponds to the scene images (that is, to generate VR content)), . . . by simulated user interaction (that is, simulated user interaction is taught at Smyth 7:54-56, which teaches that [t]he operator inputs to the application (that is, simulated user interaction) can be analyzed for providing predictive control to the compensatory images; see also Smyth 7:22-26 teaches the display controller 172 provides information to the display device 167 for displaying scene images and compensatory images (that is, executing an application to generate VR content));
extracting data based on the VR content (Smyth Fig. 10 teaches a compensatory display modulator for adaptive compensation by an expert system from measurements of the operator's activity and physiological state:

    PNG
    media_image2.png
    640
    682
    media_image2.png
    Greyscale

Smyth 13:51-55 teaches an operator's physiological measurements are made with skin-surface electrodes for EEG 1042, EOG and EMG 1044, EKG 1046, and EGG 1048, the signals of which are processed by a physiological recorder 1040 with output 1049 to a physiological state assessor 1060 (that is, extracting data based on the VR content); Smyth 7:22-24, teaches the display controller 172 provides information to the display device 167 for displaying scene images and compensatory images (that is, VR content)), the data that is extracted being generated from the executing of the application (Smyth 7:42-47 teaches motion of the operator is determined by the sensor(s) 168 (the determination by the sensors of Smyth teaches data generated during execution of the application), with information from the sensor(s) (that is extracting data) being provided to the compensatory image engine; see also Smyth 7:28, which teaches [t]he scene image driver 178 . . . provides input (data) to the compensatory image engine . . . to determine the velocity flow of the scene images (that is, data that is extracted being generated during execution of the application)) . . . ;
* * *
Though Smyth teaches the feature of mitigating or managing user discomfort in a head-mounted display, Smyth, however, does not explicitly teach an application “under simulation,” and that “the execution of the application being controlled” by simulated user interaction, which may be construed as either of a “simulated-user” interaction, or a simulated “user-interaction.” 
But Thioux teaches an application “under simulation” (Thioux 2:1-5 teaches virtual environments to replay content within a sandbox . . . [to] monitor the behavior of content during execution (that is, an application under simulation) to detect anomalies). Also, Thioux teaches “the execution of the application being controlled” by simulated user interaction (Thioux Fig. 3 teaches a mechanism for simulating a user interaction (Examiner’s annotations in boxes):

    PNG
    media_image3.png
    519
    855
    media_image3.png
    Greyscale

Thioux 3:26-30 teaches a user interaction simulation mechanism is utilized . . . to simulate user interactions with a GUI presented by a malicious content suspect . . . without requiring an actual user be involved, such that the detection process can be automated without interruption (that is, the execution of the application being controlled by simulated user interaction); see also Thioux 5:21-30, which teaches [w]hen monitoring module 105 detects a GUI event . . . that requires a user interaction, . . . monitoring module 105 provides a user interaction script 304 [executed the user interaction model 107] to simulate a user interaction on GUI 303, without having to involve an actual user’s action).
Smyth and Thioux are from the same or similar field of endeavor. Smyth teaches adaptively mitigating motion sickness in operators in which operator input to the application can be analyzed for providing predictive control to compensatory images. Thioux teaches a user interaction simulation mechanism to simulate user interactions with a GUI presented by a malicious content suspect without requiring an actual user be involved. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Smyth pertaining to mitigating motion sickness via analyzing operator input to an application with the simulated user interactions of Thioux.
The motivation for doing so is to perform thousands of analysis, where the requirement of user interactions is unacceptable and inefficient. (Thioux 2:41-43).
Though Smyth and Thioux teach the feature of mitigating or managing user discomfort in a head-mounted display while under simulation, the combination of Smyth and Thioux, however, does not explicitly teach -
* * *
and comparing the data that is extracted to the model to identify one or more patterns in the data that is extracted matching at least one of the plurality of learned patterns from the model and determining that the one or more patterns that are identified are likely to cause discomfort based on the matching, . . . .
But Pradeep teaches -
* * *
and comparing the data that is extracted to the model to identify one or more patterns in the data that is extracted matching at least one of the plurality of learned patterns from the model and determining that the one or more patterns that are identified are likely to cause discomfort based on the matching (Pradeep Fig. 1B teaches a system for evaluating stimulus material in a virtual reality environment:

    PNG
    media_image4.png
    612
    791
    media_image4.png
    Greyscale

Pradeep ¶ 0051 teaches [d]ata from various repositories is blended and passed to a virtual reality stimulus presentation engine to generate patterns, responses, and predictions 175 (at least one of the learned patterns). In some embodiments, the virtual reality stimulus presentation compares patterns and expressions associated with prior users (the model) to predict expressions of current users (comparing the extracted data to the model to identify one or more patterns in the extracted data matching at least one of the learned patterns from the model); Pradeep ¶ 0084 facial emotion encoding uses templates generated by measuring facial muscle positions and movements of individuals expressing various emotions prior to the testing session. These individual specific facial emotion encoding templates are matched with the individual responses to identify subject emotional response (that is, determining that the one . . . patterns that are identified are likely to cause discomfort based on the matching)) . . . .
Smyth, Thioux, and Pradeep are from the same or similar field of endeavor. Smyth teaches adaptively mitigating motion sickness in operators in which operator input to the application can be analyzed for providing predictive control to compensatory images. Thioux teaches a user interaction simulation mechanism to simulate user interactions with a GUI presented by a malicious content suspect without requiring an actual user be involved. Pradeep teaches sensory experiences output to a user via a virtual reality environment elicit user interactivity. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of the combination of Smyth and Thioux pertaining mitigation of motion sickness via analyzing operator input and/or simulated user interactions with the predicted user response based on prior user responses of Pradeep.
The motivation for doing so is that user activity and responses are used to modify virtual reality environments. (Pradeep, Abstract).
Though Smyth, Thioux, and Pradeep teach the feature of mitigating or managing user discomfort in a head-mounted display while under simulation such that patterns are identified are likely to cause discomfort, the combination of Smyth, Thioux, and Pradeep, however, does not explicitly teach -
* * *
. . . wherein an identified pattern from the one or more patterns that are identified includes a pattern of sequential images in the VR content that matches a learned pattern including a pattern of sequential images of the baseline VR content.
But Jiang teaches -
* * *
. . . wherein an identified pattern from the one or more patterns that are identified includes a pattern of sequential images in the VR content that matches a learned pattern including a pattern of sequential images of the baseline VR content (Jiang, left column of p. 59, “1. Introduction,” (2) & (3), teaches 2) [w]e train a visual comfort prediction function, and distinguish a stereoscopic image as high comfortable stereo viewing (HCSV) or low comfortable stereo viewing (LCSV) and then derive different visual comfort based saliency maps for these two cases; Jiang Fig. 5 teaches a detailed computation flow of visual comfort based saliency (Examiner’s annotations italicized below):

    PNG
    media_image5.png
    490
    1070
    media_image5.png
    Greyscale

Jiang, left column of p. 63, “3.3 Visual Comfort Based Saliency,” first partial paragraph, teaches that is Figure 5, we classify all stereoscopic images into two categories: [High Comfortable Stereo Viewing] or [Low Comfortable Stereo Viewing] images (that is, an identified pattern includes a pattern of images in the VR content), according to their degrees of visual discomfort, and design different saliency computational models for the HCSV and LCSV images, respectively; Jiang, left column of p. 65, “4.1 Benchmark Database & Performance Indicators,” second paragraph, teaches the effectiveness of the prediction is assessed against ground truth saliency maps (that is, a pattern of images of the baseline VR content); Jiang, left column of p. 59, “1. Introduction,” first paragraph, teaches train[ing] a visual comfort prediction function, and distinguish[es] a stereoscopic image as high comfortable stereo viewing (HCSV) or low comfortable stereo viewing (LCSV) and then derive different visual comfort based saliency maps (that is, “viewing” of Jiang is a pattern of sequential images in the VR content)
[Examiner notes that the specification recites “embodiments . . . describe systems and methods implementing deep learning techniques to determine which VR content induces user discomfort and/or sickness.” (Specification ¶ 0029). The claims, however, do not recite “implementing deep learning techniques to determine which VR content induces user discomfort and/or sickness, merely “determining a level of discomfort for the VR content,” which level may be non-existent or existent]).
Smyth, Thioux, Pradeep, and Jiang are from the same or similar field of endeavor. Smyth teaches adaptively mitigating motion sickness in operators in which operator input to the application can be analyzed for providing predictive control to compensatory images. Thioux teaches a user interaction simulation mechanism to simulate user interactions with a GUI presented by a malicious content suspect without requiring an actual user be involved. Pradeep teaches sensory experiences output to a user via a virtual reality environment elicit user interactivity. Jiang teaches generating 2D image saliency in which a visual comfort prediction function is trained to distinguish a stereoscopic image pair as high comfortable stereo viewing (HCSV) or low comfortable stereo viewing. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of the combination of Smyth, Thioux, and Pradeep pertaining to mitigation of motion sickness via analyzing operator input and/or simulated user interactions with the visual data pattern identification as likely to cause discomfort of Jiang.
The motivation for doing so is to provide a new depth perception and visual comfort guided saliency computational model to accommodate the advances in three-dimensional related technologies. (Jiang, Abstract).
Regarding claim 2, the combination of Smyth, Thioux, Pradeep, and Jiang teaches all the limitations of claim 1, as described in detail above. 
Pradeep teaches -
determining a level of discomfort for the VR content based on the model, wherein the model predicts the level of discomfort experienced by a prospective user when interacting with the VR content (Pradeep ¶ 0021 teaches [a]utonomic nervous system measurement mechanisms include electrocardiograms (EKG) and pupillary dilation, etc. Effector measurement mechanisms include Electrooculography (EOG), eye tracking, facial emotion encoding, reaction time etc.; Pradeep ¶ 0026 teaches that techniques and mechanisms of the present invention recognize that interacts in between neural regions support orchestrated and organized behavior. Attention, emotion, memory and other abilities are not merely based on one part of the brain but instead rely on network interacts between brain regions (that is, determining a level of discomfort for the VR content based on the model, wherein the model predicts the level of discomfort experienced by a prospective user when interacting with the VR content))); and
assigning a discomfort classification for the VR content based on the level of discomfort that is determined (Pradeep ¶ 0051 teaches linguistic, perceptual, and/or motor responses are elicited and predicted. Response expression selection and pre-articulation prediction of expressive responses (assigning a discomfort classification) are also evaluated (assigning a discomfort classification for the first VR content based on the level of discomfort that is determined)).
Regarding claim 3, the combination of Smyth, Thioux, Pradeep, and Jiang teaches all the limitations of claim 2, as described in detail above. 
Pradeep further teaches to provide notification of the discomfort classification to the prospective user (Pradeep ¶ 0039 teaches a condition evaluation subsystem may also present visual alerts (that is, provide notification of discomfort classification to a prospective user) and automatically trigger remedial actions; Pradeep ¶ 0035 teaches such visual alerts can be provided via a virtual reality environment presentation device 151 [that] could include devices such as headsets . . . .).
Regarding claim 7, the combination of Smyth, Thioux, Pradeep and Jiang teaches all of the limitations of claim 1, as described in detail above. 
Smyth further teaches -
wherein one of the one or more patterns that are identified includes a pattern of actions from the simulated user interaction used to control the execution of the application (Smyth col 7, ll. 26-28, teaches compensatory images (that is, one of the one or more patterns that are identified) that are displayed in the compensatory field are controlled by the compensatory image driver 180 (that is, includes a pattern of actions from the simulated user interaction used to control the execution of the application); Smyth 4:14-18, further teaches that [t]he intensity of the compensatory display may be adjusted to match the motion sickness state of the viewer (that is, includes a pattern of actions from the simulated user interaction), increasing in intensity for mitigation as motion sickness occurs and decreasing as motion sickness is abated to decrease task interference).
Regarding claim 8, the combination of Smyth, Thioux, Pradeep and Jiang teaches all of the limitations of claim 2, as described in detail above. 
Smyth further teaches wherein the discomfort classification is taken from a group of discomfort classifications including a first classification level indicating high discomfort and a second classification level indicating low or no discomfort (Smyth 15:18-21, teaches that [t]he degree of motion sickness is converted to membership values for the linguistic classes (that is, group of discomfort classifications) of low (that is, second classification level indicating low or no discomfort), med, and high (that is, first classification level indicating high discomfort) with high being bounded by the state of incapacitation).
Regarding claim 9, the combination of Smyth, Thioux, Pradeep and Jiang teaches all of the limitations of claim 1, as described in detail above. 
Pradeep further teaches -
executing a plurality of testing applications (Pradeep ¶ 0016, teaches virtual reality environments such as market aisles, store shelves, showroom floors, etc. (executing a plurality of testing applications)) for interaction by a plurality of testers (Pradeep ¶ 0016 teaches [s]ensory experiences output to the user via the virtual reality environment elicit user interactivity (for interaction by a plurality of testers) to generate the baseline VR content (Pradeep ¶ 0088 teaches a response integration system can further include an adaptive learning component that refines user or group profiles and tracks variations (that is, to generate a plurality of baseline VR content) in the neuro-response data collection system to particular stimuli or series of stimuli over time);
extracting data associated with tester interactions with the baseline VR content, the data that is extracted in association with tester interactions generated during execution of the plurality of testing applications (Pradeep ¶ 0088 teaches response integration system builds and uses responses of users (that is, tester interactions) having similar profiles and demographics (that is, extracting data associated with tester interactions with the baseline VR content . . . ) to provide integrated responses at 621);
monitoring physiological measurements of the plurality of testers when interacting with the baseline VR content (Pradeep ¶ 0021 teaches [n]euro-response measurements (that is, monitoring physiological measurements) such as central nervous system, autonomic nervous system, and effector measurements can be used to evaluate subjects (that is, the plurality of testers) during stimulus presentation (that is, when interacting with the plurality of baseline VR content), wherein the baseline VR content is associated with a plurality of baseline discomfort reactions of the plurality of testers, wherein known patterns of physiological measurements are associated with expected discomfort reactions (Pradeep ¶ 0029 teaches survey based and actual expressed responses and actions (that is, plurality of baseline discomfort reactions of the plurality of testers) for particular groups of users (that is, expected discomfort reactions) are integrated (associated) with neuro-response data (that is, known patterns of physiological measurements) and stored in a stimulus material and virtual reality environment (that is, plurality of baseline VR content));
applying the physiological measurements and the data associated with the tester interactions that is extracted to a deep learning engine to generate e model (Pradeep ¶ 0088 teaches a response integration system can further include an adaptive learning component (that is, a deep learning engine) that refines user or group profiles (that is, to generate the model) and tracks variations in the neuro-response data collection system to particular stimuli or series of stimuli over time (that is, applying the physiological measurements associated with the tester interactions that is extracted)); and
* * *
Though Smyth, Thioux, Pradeep, and Jiang teach the feature of mitigating or managing user discomfort in a head-mounted display while under simulation such that patterns are identified are likely to cause discomfort, the combination of Smyth, Thioux, Pradeep, and Jiang, however, does not explicitly teach -
building the model by correlating the physiological measurements and the data that is associated with the tester interactions that is extracted to determine the plurality of learned patterns that is likely to cause the discomfort based on a set of physiological measurements that align with the plurality of baseline discomfort reactions of the plurality of testers.
But Smyth teaches -
building the model by correlating the physiological measurements and the data that is associated with the tester interactions that is extracted to determine the plurality of learned patterns that is likely to cause the discomfort based on a set of physiological measurements that align with the plurality of baseline discomfort reactions of the plurality of testers(Smyth at cl. 18 teaches clustering (that is, “clustering” is building the model by correlating) the physiological characteristics and activity behavior (that is, and the data that is associated with the tester interactions that is extracted) as observable features  into patterns of ratings of state symptoms (that is, to determine the plurality of learned patterns), computing elements of the symptom patterns as weighted by subscales, the weighted subscales as state component loadings, and the loadings as components of a factorial model of the state, where the process output is the degree of the state (that is, likely to cause the discomfort based on a set of physiological measurements that align with the plurality of baseline discomfort reactions of the plurality of testers)).
Regarding claim 10, the combination of Smyth, Thioux, Pradeep, and Jiang teaches all of the limitations of claim 1, as described in detail above. 
Pradeep further teaches wherein the physiological measurements include at least one of electrogastrography, galvanic skin resistance, alpha wave, heart rate, eye gaze, and head motion (Pradeep ¶ 0022 teaches [e]ffector measurement mechanisms (that is, physiological measurements) include Electrooculography (EOG), eye tracking (that is, eye gaze), facial emotion encoding, reaction time, etc.).
	Regarding claim 11, the combination of Smyth, Thioux, Pradeep and Jiang teaches all of the limitations of claim 1, as described in detail above.
Smyth further teaches -
classifying at least one point in the application associated with at least one of the one or more patterns that are identified and that are likely to cause the discomfort (Smyth 8:23-34 & FIG. 8B plot 870 of the average value of the 2nd component 872 as a function of the sickness experience time 874 for the group that became incapacitated. The component value 872 shows a steadily increasing trend 876 (that is, classifying) with time finally reaching the value for incapacitation 878 (that is, at least one point in the application associated with at least one of the one or more patterns that are identified and that are likely to cause discomfort)).
Regarding claim 18, Smyth teaches [a] method for classification of content for use head mounted displays (HMDs), comprising:
accessing a model that identifies a plurality of learned patterns associated with baseline virtual reality (VR) content that is likely to cause discomfort (Smyth 14:36-37, teaches a sickness inference machine 1120 (e.g., a neural network (NN) inference machine) (accessing a model); Smyth 16:16-24, teaches production rules are refined using a fuzzy logic trainer based on a neural network (identifies a plurality of learned patterns)), the baseline VR content including a first plurality of images;
processing an application (simulated user interaction is taught at Smyth 7:54-56, which teaches that [t]he operator inputs to the application (simulated user interaction) can be analyzed for providing predictive control to the compensatory images; see also Smyth 7:22-26 teaches the display controller 172 provides information to the display device 167 for displaying scene images and compensatory images (that is, processing an application based on simulated user interaction)) . . . to generate data based on VR content of the application (Examiner notes that as of the effective filing date of the invention, the term “process” or “processing” is understood to be a set of interrelated activities, which transforms inputs (simulated user interactions with first VR content of the first application) into outputs (generate data). Note: The term “activities” covers use of resources. See The Authoritative Dictionary of IEEE Standard Terms at p. 871, left column, (12)(A)(definition of “process”)(7th ed. 2000); see also Smyth 7:28-31, which teaches scene images (VR content)) being processed, the VR content including a second plurality of images, . . . ; and
* * *
Though Smyth teaches the feature of mitigating or managing user discomfort in a head-mounted display, Smyth, however, does not explicitly teach an application “under simulation,” and that “the processing of the application being controlled” by simulated user interaction. 
But Thioux teaches an application “under simulation” (Thioux 2:1-5 teaches virtual environments to replay content within a sandbox . . . [to] monitor the behavior of content during execution (that is, an application under simulation) to detect anomalies). Also, Thioux teaches “the execution of the application being controlled” by simulated user interaction (Thioux Fig. 3 teaches a mechanism for simulating a user interaction (Examiner’s annotations in italics):

    PNG
    media_image6.png
    526
    866
    media_image6.png
    Greyscale

Thioux 3:26-30 teaches a user interaction simulation mechanism is utilized . . . to simulate user interactions with a GUI presented by a malicious content suspect . . . without requiring an actual user be involved, such that the detection process can be automated without interruption. (that is, the execution of the application being controlled by simulated user interaction); see also Thioux 5:21-30, which teaches [w]hen monitoring module 105 detects a GUI event . . . that requires a user interaction, . . . monitoring module 105 provides a user interaction script 304 [executed the user interaction model 107] to simulate a user interaction on GUI 303, without having to involve an actual user’s action).
Smyth and Thioux are from the same or similar field of endeavor. Smyth teaches adaptively mitigating motion sickness in operators in which operator input to the application can be analyzed for providing predictive control to compensatory images. Thioux teaches a user interaction simulation mechanism to simulate user interactions with a GUI presented by a malicious content suspect without requiring an actual user be involved. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Smyth pertaining mitigation motion sickness via analyzing operator input to an application with the simulated user interactions of Thioux.
The motivation for doing so is to perform thousands of analysis, where the requirement of user interactions is unacceptable and inefficient. (Thioux 2:41-43).
Though Smyth and Thioux teach the feature of mitigating or managing user discomfort in a head-mounted display while under simulation, the combination of Smyth and Thioux, however, does not explicitly teach -
* * *
and comparing the data that is generated to the model to identify a pattern in the data that is generated matching a learned pattern of the plurality of learned patterns from the model and determining that the pattern that is identified is likely to cause discomfort based on the matching, . . . .
But Pradeep teaches - 
* * *
and comparing the data that is generated to the model to identify a pattern in the data that is generated matching a learned pattern of the plurality of learned patterns from the model and determining that the pattern that is identified is likely to cause discomfort based on the matching (Pradeep ¶ 0051 teaches [d]ata from various repositories is blended and passed to a virtual reality stimulus presentation engine to generate patterns, responses, and predictions 175 (at least one of the learned patterns). In some embodiments, the virtual reality stimulus presentation compares patterns and expressions associated with prior users (the model) to predict expressions of current users (comparing the extracted data to the model to identify one or more patterns in the extracted data matching at least one of the learned patterns from the model); Pradeep ¶ 0084 facial emotion encoding uses templates generated by measuring facial muscle positions and movements of individuals expressing various emotions prior to the testing session. These individual specific facial emotion encoding templates are matched with the individual responses to identify subject emotional response (that is, determining that the one . . . patterns that are identified are likely to cause discomfort based on the matching)), . . . .
Smyth, Thioux, and Pradeep are from the same or similar field of endeavor. Smyth teaches adaptively mitigating motion sickness in operators in which operator input to the application can be analyzed for providing predictive control to compensatory images. Thioux teaches a user interaction simulation mechanism to simulate user interactions with a GUI presented by a malicious content suspect without requiring an actual user be involved. Pradeep teaches sensory experiences output to a user via a virtual reality environment elicit user interactivity. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of the combination of Smyth and Thioux pertaining mitigation of motion sickness via analyzing operator input and/or simulated user interactions with the predicted user response based on prior user responses of Pradeep.
The motivation for doing so is that user activity and responses are used to modify virtual reality environments. (Pradeep, Abstract).
Though Smyth, Thioux, and Pradeep teach the feature of mitigating or managing user discomfort in a head-mounted display while under simulation such that patterns are identified are likely to cause discomfort, the combination of Smyth, Thioux, and Pradeep, however, does not explicitly teach -
* * *
. . . , wherein an identified pattern includes a pattern of sequential images in the VR content that matches the learned pattern including a pattern of sequential images of the baseline VR content.
But Jiang teaches -
* * *
. . . , wherein an identified pattern includes a pattern of sequential images in the VR content that matches the learned pattern including a pattern of sequential images of the baseline VR content. (Jiang, left column of p. 59, “1. Introduction,” (2) & (3), teaches 2) [w]e train a visual comfort prediction function, and distinguish a stereoscopic image as high comfortable stereo viewing (HCSV) or low comfortable stereo viewing (LCSV) and then derive different visual comfort based saliency maps for these two cases; Jiang Fig. 5 teaches a detailed computation flow of visual comfort based saliency (Examiner’s annotations italicized below):

    PNG
    media_image5.png
    490
    1070
    media_image5.png
    Greyscale

Jiang, left column of p. 63, “3.3 Visual Comfort Based Saliency,” first partial paragraph, teaches that is Figure 5, we classify all stereoscopic images into two categories: [High Comfortable Stereo Viewing] or [Low Comfortable Stereo Viewing] images (that is, an identified pattern includes a pattern of images in the VR content), according to their degrees of visual discomfort, and design different saliency computational models for the HCSV and LCSV images, respectively; Jiang, left column of p. 65, “4.1 Benchmark Database & Performance Indicators,” second paragraph, teaches the effectiveness of the prediction is assessed against ground truth saliency maps (that is, a pattern of sequential images of the baseline VR content); Jiang, left column of p. 59, “1. Introduction,” first paragraph, teaches train[ing] a visual comfort prediction function, and distinguish[es] a stereoscopic image as high comfortable stereo viewing (HCSV) or low comfortable stereo viewing (LCSV) and then derive different visual comfort based saliency maps (that is, “viewing” of Jiang is a pattern of sequential images in the VR content);
[Examiner notes that the specification recites “embodiments . . . describe systems and methods implementing deep learning techniques to determine which VR content induces user discomfort and/or sickness.” (Specification ¶ 0029). The claims, however, do not recite “implementing deep learning techniques to determine which VR content induces user discomfort and/or sickness, merely “determining a level of discomfort for the VR content,” which level may be non-existent/minimal or may be existent])).
Smyth, Thioux, Pradeep, and Jiang are from the same or similar field of endeavor. Smyth teaches adaptively mitigating motion sickness in operators in which operator input to the application can be analyzed for providing predictive control to compensatory images. Thioux teaches a user interaction simulation mechanism to simulate user interactions with a GUI presented by a malicious content suspect without requiring an actual user be involved. Pradeep teaches sensory experiences output to a user via a virtual reality environment elicit user interactivity. Jiang teaches generating 2D image saliency in which a visual comfort prediction function is trained to distinguish a stereoscopic image pair as high comfortable stereo viewing (HCSV) or low comfortable stereo viewing. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of the combination of Smyth, Thioux, and Pradeep pertaining to mitigation of motion sickness via analyzing operator input and/or simulated user interactions with the visual data pattern identification as likely to cause discomfort of Jiang.
The motivation for doing so is to provide a new depth perception and visual comfort guided saliency computational model to accommodate the advances in three-dimensional related technologies. (Jiang, Abstract).
Regarding claim 19, the combination of Smyth, Thioux, Pradeep, and Jiang teaches all of the limitations of claim 18, as described in detail above. 
Smyth further teaches wherein the processing the application includes:
executing the application to generate the VR content (Smyth 7:28-31, teaches [t]he scene image driver 178 receives information from the application 176 (executing a first application) and/or the I/O device(s) 169 that corresponds to the scene images (VR content)); and
wherein the data that is generated includes simulated user interactions (Smyth 7:42-47 teaches motion of the operator is determined by the sensor(s) 168; see also Smyth 7:54-56, which teaches that [t]he operator inputs to the application can be analyzed for providing predictive control to the compensatory images (extracting data associated with the simulated user interactions with the first VR content . . .)).
Regarding claim 20, the combination of Smyth, Thioux, Pradeep, and Jiang teaches all of the limitations of claim 18, as described in detail above.
Pradeep further teaches -
determining a level of discomfort for the VR content based on the model, wherein the model predicts the level of discomfort experienced by a prospective user when interacting with the VR content (Pradeep ¶ 0021 teaches [a]utonomic nervous system measurement mechanisms include electrocardiograms (EKG) and pupillary dilation, etc. Effector measurement mechanisms include Electrooculography (EOG), eye tracking, facial emotion encoding, reaction time etc.; Pradeep ¶ 0026 teaches that techniques and mechanisms of the present invention recognize that interacts in between neural regions support orchestrated and organized behavior. Attention, emotion, memory and other abilities are not merely based on one part of the brain but instead rely on network interacts between brain regions; Pradeep ¶ 0074 teaches EEG measures electrical activity resulting from thousands of simultaneous neural processes associated with different portions of the brain. EEG data can be classified in various bands); and
assigning a discomfort classification for the VR content based on the level of discomfort that is determined (Pradeep ¶ 0051 teaches linguistic, perceptual, and/or motor responses are elicited and predicted. Response expression selection and pre-articulation prediction of expressive responses (assigning a discomfort classification) are also evaluated (assigning a discomfort classification for the first VR content based on the predetermined level of discomfort)).
Regarding claim 21, the combination of Smyth, Thioux, Pradeep, and Jiang teaches all of the limitations of claim 18, as described in detail above.
Smyth further teaches -
classifying at least one point in the first application associated with the identified pattern that is likely to cause the discomfort (Smyth 8:23-34 & FIG. 8B plot 870 of the average value of the 2nd component 872 as a function of the sickness experience time 874 for the group that became incapacitated. The component value 872 shows a steadily increasing trend 876 (classifying points in the first application) with time finally reaching the value for incapacitation 878 (at least one point in the first application associated with at least one of the one or more patterns likely to cause discomfort)).
7.	Claims 4 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent 8708884 to Smyth (hereinafter Smyth) in view of U.S. Patent 9104867 to Thioux et al. (hereinafter Thioux) and U.S. Published Patent Application 20120036004 to Pradeep et al. (hereinafter Pradeep), and further in view of Jiang et al., “A Depth Perception and Visual Comfort Guided Computational Model for Stereoscopic 3D Visual Saliency,” Signal Processing: Image Comm’n (2015) [hereinafter Jiang], and U.S. Published Application 20030073922 to Miller et al (hereinafter Miller).
Regarding claim 4, the combination of Smyth, Thioux, Pradeep and Jiang teaches all the limitations of claim 2, as described in detail above. 
Smyth further teaches -
comparing the level of discomfort that is determined to a targeted level of discomfort designed for the first VR content (Smyth 15:18-21, teaches that [t]he degree of motion sickness is converted to membership values for the linguistic classes (targeted level of discomfort) of low, med, and high with high being bounded by the state of incapacitation (that is, comparing the level of discomfort that is determined to a targeted level of discomfort . . . .).
However, the combination of Smyth, Thioux, Pradeep and Jiang does not explicitly teach -
* * *
and providing notification of a mismatch when the level of discomfort that is determined does not satisfy the targeted level of discomfort.
But Miller teaches -
* * *
and providing notification of a mismatch when the determined level of discomfort that is determined does not satisfy the targeted level of discomfort (Miller ¶ 0054 teaches a user interface 152 can be any text or image display capable of displaying a number ) the provides an indication (that is, providing notification of a mismatch when the level of discomfort that is determined does not match the targeted level of discomfort) of the likelihood that the video clip will induce motion sickness within a targeted video clip (when there is a mismatch).
Smyth, Thioux, Pradeep, Jiang, and Miller are from the same or similar field of endeavor. Smyth teaches adaptively mitigating motion sickness in operators in which operator input to the application can be analyzed for providing predictive control to compensatory images. Thioux teaches a user interaction simulation mechanism to simulate user interactions with a GUI presented by a malicious content suspect without requiring an actual user be involved. Pradeep teaches sensory experiences output to a user via a virtual reality environment elicit user interactivity. Jiang teaches generating 2D image saliency in which a visual comfort prediction function is trained to distinguish a stereoscopic image pair as high comfortable stereo viewing (HCSV) or low comfortable stereo viewing. Miller teaches indicating a likelihood that a video clip will induce motion sickness. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of the combination of Smyth, Thioux, Pradeep, and Jiang pertaining to the mitigation of motion sickness via analyzing operator input and/or simulated user interactions predicted in view of prior user responses through identifying image visual comfort levels with the indication of the likelihood that a video clip will induce motion sickness of Miller.
The motivation for doing so is to provide a digital image sequence that reduces the degree and incidence of motion sickness in viewers. (Miller ¶ 0010).
Regarding claim 5, the combination of Smyth, Thioux, Pradeep, Jiang and Miller teaches all the limitations of claim 4, as described in detail above. 
Miller further teaches -
providing a recommendation to change the first application when there is the mismatch (Miller ¶ 0054 teaches a user interface 152 can be any text or image display capable of displaying a number (that is, providing a recommendation to change the first application) the provides an indication of the likelihood that the video clip will induce motion sickness within a targeted video clip (that is, when there is a mismatch); Miller ¶ 0054 teaches that based on the displaying the number, the viewer selects 154 and image sequence for editing (that is, to change the first application)).
8.	Claims 12, 13, 15 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Published Patent Application 20120036004 to Pradeep et al. (hereinafter Pradeep) in view of U.S. Patent 8708884 to Smyth (hereinafter Smyth) and Jiang et al., “A Depth Perception and Visual Comfort Guided Computational Model for Stereoscopic 3D Visual Saliency,” Signal Processing: Image Comm’n (2015) [hereinafter Jiang].
Regarding claim 12, Pradeep teaches [a] method for classification of content for use in head mounted displays (HMDs), comprising:
executing a plurality of testing applications (Pradeep ¶ 0016, teaches virtual reality environments such as market aisles, store shelves, showroom floors, etc. (that is, executing a plurality of testing applications)) for interaction by a plurality of testers (Pradeep ¶ 0016 teaches [s]ensory experiences output to the user via the virtual reality environment elicit user interactivity (for interaction by a plurality of testers); see also Pradeep Fig. 1B regarding “subjects 153”) to generate a plurality of baseline virtual reality (VR) content (Pradeep Fig. 1B teaches a system for evaluating stimulus material in a virtual reality environment:

    PNG
    media_image4.png
    612
    791
    media_image4.png
    Greyscale

Pradeep ¶ 0088 teaches a response integration system can further include an adaptive learning component that refines user or group profiles and tracks variations (to generate a plurality of baseline VR content) in the neuro-response data collection system to particular stimuli or series of stimuli over time) including a first plurality of images (Pradeep ¶ 0034 teaches [t]he stimuli can involve a variety of senses and occur with or without human supervision. Continuous and discrete modes are supported (that is, “continuous mode” is a first plurality of images). According to various embodiments, the virtual reality environment presentation device 151 also has protocol generation capability to allow intelligent customization of stimulus and environments provided to multiple subjects in different settings such as laboratory, corporate, and home settings);
extracting testing data associated with tester interactions with the plurality of baseline VR content (Pradeep ¶ 0033 teaches the virtual reality environment presentation device 151 is merely a display, monitor, screen, etc., that displays stimulus material in the context of a virtual reality environment to a user. The stimulus material may be a product, product package, service, offering, advertisement, placard, brochure, etc., placed in the context of a supermarket aisle, convenience store, room, etc. (that is, the plurality of baseline VR content)), the testing data that is extracted being generated during execution of the plurality of testing applications (Pradeep ¶ 0088 teaches response integration system builds and uses responses of users (extracting data associated with tester interactions) having similar profiles and demographics (extracting data associated with tester interactions with the baseline VR content . . . ) to provide integrated responses at 621);
monitoring physiological measurements of the plurality of testers when interacting with the plurality of baseline VR content (Pradeep ¶ 0021 teaches [n]euro-response measurements (monitoring physiological measurements) such as central nervous system, autonomic nervous system, and effector measurements can be used to evaluate subjects (the plurality of testers) during stimulus presentation (when interacting with the plurality of baseline VR content), wherein the plurality of baseline VR content is associated with a plurality of baseline discomfort reactions of the plurality of testers (Pradeep ¶ 0024 teaches data is collected in order to determine a resonance measure; Pradeep ¶ 0025 teaches a pre-stimulus and post-stimulus differential as well as target and distracter differential measurements of ERP time domain components at multiple regions of the brain are determined (DERP)), wherein known patterns of physiological measurements are associated with expected discomfort reactions (Pradeep ¶ 0029 teaches survey based and actual expressed responses and actions (plurality of baseline discomfort reactions) for particular groups of users (expected discomfort reactions) are integrated (associated) with neuro-response data (known patterns of physiological measurements) and stored in a stimulus material and virtual reality environment (plurality of baseline VR content));
applying the physiological measurements and the testing data that is extracted to a deep learning engine (Pradeep ¶ 0088 teaches a response integration system can further include an adaptive learning component (deep learning engine) that refines user or group profiles (model) and tracks variations in the neuro-response data collection system to particular stimuli or series of stimuli over time (applying the physiological measurements and the extracted data associated with tester interactions)); and
* * *
Though Pradeep teaches [a]n information theory based band-weighting model for adaptive extraction of selective dataset specific, subject specific, task specific bands to enhance the effectiveness measure. Pradeep, however, does not explicitly teach that the “resonance measures” or “patterns” are a plurality of baseline discomfort reactions. Also, Pradeep does not explicitly teach -
* * *
and determining a plurality of learned patterns associated with the plurality of baseline VR content, wherein the plurality of learned patters is likely to produce discomfort experiences in the plurality of testers based on a set of physiological measurements that align with the plurality of baseline discomfort reactions of the plurality of testers, . . . .
But Smyth teaches a plurality of discomfort reactions (Smyth 8:62-65 teaches [t]he scoring of the degree of global motion sickness is made from a weighted summation of the subjective ratings of the component sub-scales); Smyth also teaches -
* * *
and determining a plurality of learned patterns associated with the plurality of baseline VR content, wherein the plurality of learned patters is likely to produce discomfort experiences (Smyth 8:48-65 teaches [s]ubjective questionnaires have been developed . . . for quantifying both the symptomic causes and degree of motions sickness, such as the Simulator Sickness Questionnaire (SSQ) . . . The scoring of the degree of global motion sickness is made from a weighted summation of the subject ratings (that is, an SSQ is a corresponding baseline VR content that is likely to produce discomfort experiences) in the plurality of testers based on a set of physiological measurements that align with the plurality of baseline discomfort reactions of the plurality of testers (Smyth at cl. 18 teaches clustering the physiological characteristics and activity behavior as observable features (building the model) into patterns of ratings of state symptoms (that is, in the plurality of testers based on a set of physiological measurements that align with the plurality of baseline discomfort reactions of the plurality of testers), computing elements of the symptom patterns as weighted by subscales, the weighted subscales as state component loadings, and the loadings as components of a factorial model of the state, where the process output is the degree of the state) . . . .
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Smyth pertaining to adaptive operator motion sickness mitigation with the pattern comparisons and expressions associated with prior users to predict expressions of current users of Pradeep for virtual environment modification.
The motivation for doing so is to adaptively mitigate motion sickness in an operator based on physiological measurements or activity behavior of the operator. (Smyth, Abstract).
Though Pradeep and Smyth teach the feature of mitigating or managing user discomfort in a head-mounted display while under simulation such that patterns are identified are likely to cause discomfort, the combination of Pradeep and Smyth, however, does not explicitly teach -
* * *
. . . , wherein a learned pattern in the plurality of learned patterns includes a pattern of sequential images in the plurality of baseline VR content.
But Jiang teaches -
* * *
. . . , wherein a learned pattern in the plurality of learned patterns includes a pattern of sequential images in the plurality of baseline VR content (Jiang, left column of p. 59, “1. Introduction,” (2) & (3), teaches 2) [w]e train a visual comfort prediction function, and distinguish a stereoscopic image as high comfortable stereo viewing (HCSV) or low comfortable stereo viewing (LCSV) and then derive different visual comfort based saliency maps for these two cases; Jiang Fig. 5 teaches a detailed computation flow of visual comfort based saliency (Examiner’s annotations italicized below):

    PNG
    media_image5.png
    490
    1070
    media_image5.png
    Greyscale

Jiang, left column of p. 63, “3.3 Visual Comfort Based Saliency,” first partial paragraph, teaches that is Figure 5, we classify all stereoscopic images into two categories: [High Comfortable Stereo Viewing] or [Low Comfortable Stereo Viewing] images (that is, an identified pattern includes a pattern of images in the VR content), according to their degrees of visual discomfort, and design different saliency computational models for the HCSV and LCSV images, respectively; Jiang, left column of p. 65, “4.1 Benchmark Database & Performance Indicators,” second paragraph, teaches the effectiveness of the prediction is assessed against ground truth saliency maps (that is, a pattern of images of the baseline VR content); Jiang, left column of p. 59, “1. Introduction,” first paragraph, teaches train[ing] a visual comfort prediction function, and distinguish[es] a stereoscopic image as high comfortable stereo viewing (HCSV) or low comfortable stereo viewing (LCSV) and then derive different visual comfort based saliency maps (that is, “viewing” of Jiang is a pattern of sequential images in the VR content);
[Examiner notes that the specification recites “embodiments . . . describe systems and methods implementing deep learning techniques to determine which VR content induces user discomfort and/or sickness.” (Specification ¶ 0029). The claims, however, do not recite “implementing deep learning techniques to determine which VR content induces user discomfort and/or sickness, merely “determining a level of discomfort for the VR content,” which level may be non-existent/minimal or may be existent]).
Pradeep, Smyth and Jiang are from the same or similar field of endeavor. Pradeep teaches sensory experiences output to a user via a virtual reality environment elicit user interactivity. Smyth teaches adaptively mitigating motion sickness in operators in which operator input to the application can be analyzed for providing predictive control to compensatory images. Jiang teaches generating 2D image saliency in which a visual comfort prediction function is trained to distinguish a stereoscopic image pair as high comfortable stereo viewing (HCSV) or low comfortable stereo viewing. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of the combination of Pradeep and Smyth pertaining to mitigation of motion sickness via analyzing operator input and/or simulated user interactions with the visual data pattern identification as likely to cause discomfort of Jiang.
The motivation for doing so is to provide a new depth perception and visual comfort guided saliency computational model to accommodate the advances in three-dimensional related technologies. (Jiang, Abstract).
Regarding claim 13, the combination of Pradeep, Smyth, and Jiang teaches the limitations of claim 12, as described in detail above. 
Smyth further teaches -
building a model that identifies the plurality of learned patterns associated with the generation of corresponding baseline VR content that is likely to cause the discomfort experiences in the plurality of testers (Smyth FIG. 15 & 16:16-24, teach that production rules are refined using a fuzzy logic trainer based on a neural network as shown as 1500 in FIG. 15 (building a model); Smyth 14:36-37, also further teaches a sickness inference machine 1120 (e.g., a neural network (NN) inference machine) (accessing a model); Smyth 16:16-24, teaches production rules are refined using a fuzzy logic trainer based on a neural network (identifies a plurality of learned patterns) . . . .).
Regarding claim 15, the combination of Pradeep, Smyth, and Jiang teaches all of the limitations of claim 12, as described in detail above. 
Smyth further teaches -
wherein one of the plurality of learned patterns includes a pattern of actions taken by one or more testers during execution of the plurality of testing applications (Smyth col 7, ll. 26-28, teaches compensatory images (one of the identified patterns) that are displayed in the compensatory field are controlled by the compensatory image driver 180 (simulated user during execution of the first application); Smyth 4:14-18, further teaches that [t]he intensity of the compensatory display may be adjusted to match the motion sickness state of the viewer (includes a pattern of actions), increasing in intensity for mitigation as motion sickness occurs and decreasing as motion sickness is abated to decrease task interference).
Regarding claim 17, the combination of Pradeep, Smyth, and Jiang teaches all of the limitations of claim 16, as described in detail above.
Pradeep further teaches -
determining a level of discomfort for the VR content based on the model, wherein the model predicts the  level of discomfort experienced by a prospective user when interacting with the VR content (Pradeep ¶ 0021 teaches [a]utonomic nervous system measurement mechanisms include electrocardiograms (EKG) and pupillary dilation, etc. Effector measurement mechanisms include Electrooculography (EOG), eye tracking, facial emotion encoding, reaction time etc.; Pradeep ¶ 0026 teaches that techniques and mechanisms of the present invention recognize that interacts in between neural regions support orchestrated and organized behavior. Attention, emotion, memory and other abilities are not merely based on one part of the brain but instead rely on network interacts between brain regions; Pradeep ¶ 0074 teaches EEG measures electrical activity resulting from thousands of simultaneous neural processes associated with different portions of the brain. EEG data can be classified in various bands); and
assigning a discomfort classification for the VR content based on the level of discomfort that is determined (Pradeep ¶ 0051 teaches linguistic, perceptual, and/or motor responses are elicited and predicted. Response expression selection and pre-articulation prediction of expressive responses (assigning a discomfort classification) are also evaluated (assigning a discomfort classification for the first VR content based on the predetermined level of discomfort)).
9.	Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Published Patent Application 20120036004 to Pradeep et al. (hereinafter Pradeep) in view of U.S. Patent 8708884 to Smyth [hereinafter Smyth], and Jiang et al., “A Depth Perception and Visual Comfort Guided Computational Model for Stereoscopic 3D Visual Saliency,” Signal Processing: Image Comm’n (2015) [hereinafter Jiang] and further in view of U.S. Patent 9104867 to Thioux et al. [hereinafter Thioux].
Regarding claim 16, the combination of Pradeep, Smyth, and Jiang teaches all of the limitations of claim 13, as described in detail above.
Smyth further teaches -
accessing the model that identifies the plurality of learned patterns associated with the generation of corresponding baseline VR content that is likely to cause the discomfort experiences in the plurality of testers(Smyth 14:36-37, teaches a sickness inference machine 1120 (e.g., a neural network (NN) inference machine) (accessing a model); Smyth 16:16-24, teaches production rules are refined using a fuzzy logic trainer based on a neural network (identifies a plurality of learned patterns) . . . .);
executing an application . . . to generate VR content including a second plurality of images(Smyth 7:28-31, teaches [t]he scene image driver 178 receives information from the application 176 (executing a first application) and/or the I/O device(s) 169 that corresponds to the scene images (VR content));
extracting data based on the VR content (Smyth 7:22-24, teaches the display controller 172 provides information to the display device 167 for displaying scene images and compensatory images (that is, VR content)), the data that is extracted being generated during execution of the application (Smyth 7:42-47 teaches motion of the operator is determined by the sensor(s) 168 (that is, data associated with simulated user interaction); see also Smyth 7:54-56, which teaches that [t]he operator inputs to the application can be analyzed for providing predictive control to the compensatory images (extracting data associated with the simulated user interactions with the first VR content . . . )) . . . ; and
* * *
Pradeep further teaches -
comparing the data that is extracted to the model to identify one or more patterns in the data that is extracted matching at least one of the learned patterns from the model (Pradeep ¶ 0051 teaches [d]ata from various repositories is blended and passed to a virtual reality stimulus presentation engine to generate patterns, responses, and predictions 175 (at least one of the learned patterns). In some embodiments, the virtual reality stimulus presentation compares patterns and expressions associated with prior users (the model) to predict expressions of current users (comparing the extracted data to the model to identify one or more patterns in the extracted data matching at least one of the learned patterns from the model)) and determining that the one or more identified patterns that are identified are likely to cause discomfort based on the matching (Pradeep ¶ 0084 facial emotion encoding uses templates generated by measuring facial muscle positions and movements of individuals expressing various emotions prior to the testing session. These individual specific facial emotion encoding templates are matched with the individual responses to identify subject emotional response (that is, determining that the one . . . patterns that are identified are likely to cause discomfort based on the matching)), wherein an identified pattern from the one or more patterns that are identified includes a pattern of sequential images in the VR content that matches the learned pattern including the pattern of sequential images of the plurality of baseline VR content.
Though Pradeep, Smyth and Jiang teach the feature of mitigating or managing user discomfort in a head-mounted display by identifying visual data patterns likely to cause discomfort, the combination of Pradeep, Smyth, Jiang does not explicitly teach an application “under simulation”. 
But Thioux teaches an application “under simulation” (Thioux 2:1-5 teaches virtual environments to replay content within a sandbox . . . [to] monitor the behavior of content during execution (that is, an application under simulation) to detect anomalies). 
Pradeep, Smyth, Jiang, and Thioux are from the same or similar field of endeavor. Pradeep teaches sensory experiences output to a user via a virtual reality environment elicit user interactivity. Smyth teaches adaptively mitigating motion sickness in operators in which operator input to the application can be analyzed for providing predictive control to compensatory images. Jiang teaches generating 2D image saliency in which a visual comfort prediction function is trained to distinguish a stereoscopic image pair as high comfortable stereo viewing (HCSV) or low comfortable stereo viewing. Thioux teaches an application under simulation implementing simulated user inputs. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of the combination of Pradeep, Smyth, and Jiang pertaining mitigation of motion sickness via analyzing operator input based on a predicted user response based on prior user responses with the application under simulation of Thioux.
The motivation for doing so is to perform thousands of analysis, where the requirement of user interactions is unacceptable and inefficient. (Thioux 2:41-43).
Response to Arguments
10.	The Examiner has fully considered Applicant’s arguments, and responds below.
11.	Applicant argues, with reference to the Applicant’s amended claims, that “Smyth, Thioux et al., Pradeep et al., and Jiang et al. references, taken alone or in combination, fail to teach or suggest each and every element of rejected independent claims 1 and 18. Specifically, none of the references teach determining that an identified pattern is likely to cause discomfort, wherein the identified pattern matches a learned pattern in a model including a pattern of images of baseline VR content that is likely to cause discomfort.” (Response at p. 10 (emphasis in original); see also, id. at pp. 12, 13). 
	Examiner disagrees because the claims merely recite “determining a level of discomfort for the VR content,” (see claim 2), which level may be non-existent/minimal or may be existent. The claims also recite “baseline content that is likely to cause discomfort.” (see claim 1). In contrast, the specification recites “embodiments . . . describe systems and methods implementing deep learning techniques to determine which VR content induces user discomfort and/or sickness.” (Specification ¶ 0029; see also Specification ¶ 0035 (“The VR content 115 includes one or more baseline VR content, wherein each baseline content is associated with known or true discomfort and/or sickness responses”) (emphasis added)). 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 20 USPQ2d 1057 (Fed. Cir. 1993). 
With regard to Smyth, Examiner points to Figure 10 and the text accompanying thereto in the rejections above as teaching “extracted data that is based on VR content.” (see Response at pp. 10-11). 
12.	Applicant also argues the references do not teach determining an identified pattern likely to cause discomfort by matching a pattern of sequential images in the VR content. (Response at pp. 11-13 (emphasis added)).
Examiner respectfully disagrees as set out in detail in the rejections above, in which Jiang is relied upon as teaching this feature. Examiner notes “motion sickness” is generally incurred by perceived and/or actual motion, which in its nature is a “sequence.”
Moreover, the rejections herein clearly set forth which claim limitations are taught by each of the prior art references, and the reason why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
13.	With respect to claim 12, Applicant argues “Pradeep et al., Smyth, and Jiang et al. references, taken alone or in combination, fail to teach or suggest each and every element of rejected independent claim 12.” (Response at p. 14).
Examiner respectfully disagrees as set out in detail in the rejections above, in which Jiang is relied upon as teaching this feature. Examiner notes “motion sickness” is generally incurred by perceived and/or actual motion, which in its nature is a “sequence.”
Moreover, the rejections herein clearly set forth which claim limitations are taught by each of the prior art references, and the reason why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(US Patent 5694939 to Cowings) teaches stability of stress profiles from the motion sickness tests are demonstrated statistically where the value of the variance components across five motion sickness tests is determined by an analysis of variance from the final minute of each autonomic response and final malaise score for each test. The statistical model relates the variance in the observed measure to variance between and variance within trainees. 
15.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USSPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./Examiner, Art Unit 2122
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122